Title: To Benjamin Franklin from Charles-Joseph de Mayer, 2 January 1785
From: Mayer, Charles-Joseph
To: Franklin, Benjamin


				
					
						ce 2. jer. 1785
					
					Je viens, monsieur, vous faire une priere: cest de vouloir bien m’indiquer chez qu’el libraire je trouverai à paris, le recueil des constitutions fedérales des insurgens. Ce livre que je demande inutilement, m’est necêssaire, dans le moment, et j’ai cru devoir enfin vous prier, ou de me le procurer en lecture, ou de me donner des moyens de m’en rendre possesseur; si vous jugés á propos d’aller aux informations, on vous dira quel est l’usage que je fais de çes Sortes de livres. Le votre, monsieur, me donnera des occasions de rendre à votre genie un hommage bien merité, et recevés mes excuses et d’avance le temoignage de ma

reconnaissance et du respect avec lesquels jai lhonneur d’etre Monsieur Votre tres humble et tres obeissant serviteur
					
						De Mayerofficier de cavalerie
					
				
				
					paris aux arcades du palais Royal No. 60
				
			